Citation Nr: 1035521	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-25 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for frostbite, bilateral feet.  

REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from January 1955 to August 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

In an October 2008 rating decision, the Board continued the 
denial of entitlement to service connection for residuals of 
frostbite of the feet.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
April 2010, pursuant to a Joint Motion by the parties, the Court 
vacated and remanded the portion of the October 2008 decision 
which denied entitlement to service connection for residuals of 
frostbite of the feet and remanded the matter to the Board for 
compliance with instructions in the joint motion.


FINDING OF FACT

Frostbite, bilateral feet, was incurred in service.  


CONCLUSION OF LAW

Service connection for frostbite, bilateral feet, is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002);  38 C.F.R. § 3.303 (2009). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

The RO provided VCAA notice to the Veteran in a February 2005 
letter.  The letter informed the Veteran what information and 
evidence VA was responsible for obtaining and what evidence VA 
would assist him in obtaining.  The letter explained how 
disability ratings and effective dates are determined.  This 
letter satisfied the timing requirements set forth in Pelegrini, 
as it was provided prior to the rating decision on appeal.  In a 
March 2006 letter, the RO provided additional notice of how 
effective dates and disability ratings are determined.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has also 
had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


II.  Analysis of Claim

The Veteran seeks service connection for residuals of frostbite 
injuries of the feet.  He asserts that he sustained frostbite in 
service while on guard duty in Korea in the winter. 

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§1110.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.38 C.F.R. § 3.303(d).).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that in certain situations, lay evidence can 
even be sufficient with respect to establishing medical matters 
such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit commented that competence 
to establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus.  The Court noted that 
lay evidence may establish the presence of a condition during 
service, postservice continuity of symptomatology and evidence of 
a nexus between the present disability and postservice 
symptomatology.  Id.

The Veteran had active duty service from January 1955 to August 
1958.  Service medical records do not reflect any complaints of, 
or treatment for, frostbite or any foot injuries.  The separation 
examination noted normal clinical evaluation of the feet.

While complaints of frostbite were not documented during service, 
the Veteran's testimony and statements provide competent evidence 
of cold exposure.  The Veteran has stated that his feet were wet 
and frozen after standing outside at night.    He is competent to 
report matters of which had had first hand knowledge, such as 
being exposed to cold weather and having cold feet.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

The Court has not specifically addressed whether frostbite is a 
condition that is identifiable by a layperson.  In Jandreau, the 
Court noted that a layperson may be competent to identify a 
simple condition, such as a broken leg.  The Court stated that 
the issue of whether lay evidence is competent and sufficient in 
a particular case is a fact issue to be addressed by the Board 
rather than a legal issue to be addressed by the Veterans' Court.   
Jandreau at 1378.  

The Board now turns to the issue of a current diagnosis and 
medical nexus to service.  

A report of a March 2003 VA examination noted that the Veteran 
reported exposure to cold temperatures during his stay in Korea.  
The Veteran reported that he was on guard duty when the 
temperatures fell below freezing.  He indicated that his boots 
were wet, and his feet were frozen.  The Veteran reported that 
his current complaints included tingling, burning and numbness of 
his feet.  The examiner's diagnoses included onychomycosis, right 
and left foot, varicose veins right foot, peripheral neuropathy 
right and left foot and antalgic gait.  The examiner stated that 
the Veteran's feet symptoms could be attributed to a residual of 
frostbite because the symptoms are also seen in patients with 
residuals of frostbite.  The examiner indicated, however, that a 
definitive diagnosis could not be made due to the lack of 
documentation while in service and after service.  The examiner 
further noted that the Veteran's current foot symptoms could be 
attributed to a history of diabetes.  

In March 2005, the Veteran had a VA cold injury protocol 
examination.  The examiner noted that the claims file was 
reviewed.  The Veteran reported that he sustained frostbite 
injury to his feet  while on guard duty during service.  He 
reported  that his boots were wet, and his feet were frozen.  The 
Veteran reported that the parts affected were the lower legs and 
feet.  He reported that the feet turned red, and sometimes 
purple, when exposed to cold weather.  The Veteran reported that 
his feet were numb at the time of acute injury.  The Veteran 
reported post-service treatment by a private physician in Juarez, 
Mexico.  He also reported that he was seen for treatment of 
diabetes.  No treatment was instituted for frostbite.  His 
current symptoms included numbness and tingling in both feet.  
The Veteran reported that both feet were cold all the time with 
hyperhidrosis.  

The examiner's assessments included:  residuals of frostbite, 
bilateral feet, not found; bilateral onychomycosis, and; 
peripheral neuropathy secondary to diabetes mellitus.  The 
examiner opined that the findings are "less likely than not" 
residuals of frostbite.  The examiner noted that the March 2003 
VA examination showed no documentation of frostbite, and the 
examination in January 1955 noted no foot problems.  The examiner 
noted that plantar examination performed in 1958 stated that the 
feet were normal. 

VA podiatry records reflect diagnoses of residuals of frostbite.  
VA podiatry notes dated in August 2004 reflect that the Veteran 
reported constant burning and tingling sensations in his feet.  
VA podiatrists have assessed the Veteran with residuals of 
frostbite.  These findings were noted in VA podiatry records in 
August 2004 and December 2004.  A VA podiatry treatment note 
dated in August 2004 reflects that the Veteran presented for 
follow-up of fungus on his toenails and frostbite.   Assessments 
noted in the VA podiatry records have included bilateral 
onychomycosis, residuals of frostbite and peripheral neuropathy.  

The Board finds that the requirements for service connection have 
been met.  There is competent lay evidence of in-service cold 
exposure.  The Veteran's lay testimony regarding his in-service 
symptoms is competent and sufficient to establish the diagnosis 
of frostbite, as his testimony supports the post-service 
diagnosis of frostbite residuals by VA physicians.  Jandreau, 
supra.  In this regard, the 2003 VA examination noted that the 
Veteran had the type of symptoms seen in patients with residuals 
of frostbite, and VA podiatrists have diagnosed residuals of 
frostbite.   As the evidence shows that the Veteran had frostbite 
in service and currently has a residual frostbite disability, the 
Board concludes that frostbite, bilateral feet, was incurred in 
service.   Therefore, service connection is warranted for 
residuals of frostbite, bilateral feet.  


ORDER

Service connection for residuals of frostbite, bilateral feet, is 
granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


